DETAILED ACTION
This communication responsive to the Application No. 16/582,974 filed on September 25, 2019. Claims 1-12 and 30 have been canceled in response to restriction filed 03/15/2022, claim 33 has been added new. Claims 13-29 and 31-33 are pending and are directed towards VERIFYING AD REQUESTS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019 and 03/09/2022 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the terms “OPENRTB” in para [0027] [0068] [0116], and “JAVASCRIPT” in para [0063], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 13-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13-16, 20, 25-26, 31-32 and 33 recite the limitation "applying the first public key to the first ad request".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 13, 31 and 33 recite the limitation "determining if the first digital signature matches the first ad request".  Which is vague and not clear. It is not understood how the matching process between the first digital signature and the first ad request is performed. For examination purposes, the examiner interpreted the limitation to generate a second digital signature after applying the public key on the first signed ad request, then matching the first and second digital signatures.
Claim 21 recites the limitation " applying the second public key to the second ad request".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation " determining if the second digital signature matches the second ad request".  Which is vague and not clear. It is not understood how the matching process between the second digital signature and the second ad request is performed. For examination purposes, the examiner interpreted the limitation to generate a third digital signature after applying the second public key on the second signed ad request, then matching the third and second digital signatures.
Claim 21 recites the limitation “a signature verification method” which is vague and not clear. It is not understood whether the signature verification method is the same method as the one recited in the independent claim 13 or a different method. 
Claims 17-19, 22-24, 27-29 are rejected by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, 17-22, 24-25, 28-29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. US 2014/0180835 A1 (hereinafter “Bitran”) in view of Fresko et al. US 201080223471 A1 (hereinafter “Fresko”).

As per claims 13, 31 and 33, Bitran teaches a method, a non-transitory computer readable medium and a system, comprising: 
receiving a first signed ad request (A content provider may put an ad control into content, where the ad control retrieves and renders an ad while the user is using the content. The ad is digitally signed. Bitran, para [0004]) (a certificate for the ad is issued, and the certified is signed. The certified and signature may be created by the entity that operates the ad service, or may be created by a third-party entity that has been recognized to work with the ad service's ad control. Bitran, para [0018]) (an ad is received. The ad may be received by a service that runs an advertisement engine, or by a third-party advertisement certifier. Bitran, para [0033]), the first signed ad request including a first request for a first advertisement to be placed on a first ad space within a first piece of content (the web page served by the web site contains a location in which advertising content may be rendered. Bitran, para [0015]) (the various components of the ad (e.g., video, audio, scripts, etc.)[…] the landing page of the ad may be verified for safety--e.g., by verifying that the landing page pointed to by the ad does not contain malware. Bitran, para [0033]) and a first digital signature (The ad is digitally signed. Bitran, para [0004]) (signature associated with ad 110. Bitran, para [0026]); 
executing a signature verification method and determining if the first digital signature matches the first ad request (The ad 110 is received by ad control 202's verification component 206. Verification component 206 may verify ad 110 by verifying the certificate and signature associated with ad 110. Bitran, para [0026])(verify the certificate of the ad. At 310, a determination may be made as to whether the ad's certificate is on the current CRL. At 312, a determination may be made as to whether the ad's certificate is expired. At 314, the signature on the certificate may be verified. The result of these checks determines whether the ad is acceptable to render. Bitran, para [0031]); and 
responsive at least to determining that the first digital signature matches the first ad request, verifying that the first signed ad request is associated with the first publisher (Once verification component 206 has determined that the certificate associated with ad 110 is not on CRL 224 and is not expired, that the signature in the certificate validates, and that the advertiser has not been blacklisted, and that the certification authority's ability to issue certificates has not been revoked, verification component indicates to ad control 202 that the ad is safe to render. Ad control 202 then renders the ad. Bitran, para [0027]) (ad servers 216-220 may be operated by various different organizations that accept ads from publishers for placement, and ad exchange may obtain ads from these servers in order to serve ads in response to requests. Bitran, para [0025]).
Bitran teaches verifying digital signatures of ad received from publishers and provider. But, does not explicitly teach a first digital signature generated using a first private key associated with a first publisher of the first piece of content; identifying a first public key associated with the first publisher; executing a signature verification method by applying the first public key to the first ad request and determining if the first digital signature matches the first ad request. Which well known in the art.
However, Fresko teaches a first digital signature generated using a first private key associated with a first publisher of the first piece of content (When an authorized mobile device requests a token from token server 695, token server 695 generates a token and digitally signs the token with use of the private key. Fresko, para [0070]); 
identifying a first public key associated with the first publisher (The digital certificate has a public key corresponding to the service provider. Fresko, para [0064]) (application server 690 attempts to verify the digital signature with a public key corresponding to the service provider (which may be obtained from certificate authority. Fresko, para [0080]) (The public key may be identified from the user's digital certificate which is obtained from certificate authority 612 via the network. Fresko, para [0095]); 
executing a signature verification method by applying the first public and determining if the first digital signature matches (application server 690 is able to verify the digital signature of the token with use of the public key corresponding to the data service provider. Fresko, para [0070]) (The token validation at application server 690 includes at least a verification step for verifying the digital signature of the token with a public key corresponding to the service provider. Fresko, para [0072])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bitran to verify the digital signature of the received sign ad request using a public key of the publisher as taught by Fresko. One would be motivated to do so, to verify that the received certificate is valid and coming from a trusted source such as a trusted provider or publisher. (Fresko, para [0070])

As per claim 17, Bitran and Fresko teach the method of claim 13. Bitran does not explicitly teach wherein the first digital signature is generated using Elliptic Curve Cryptography (ECC). 
However, Fresko teaches wherein the first digital signature is generated using Elliptic Curve Cryptography (ECC) (The specific actions taken for verification of the digital signature will depend on the protocol or algorithm selected and utilized for its creation. The underlying algorithm may be or be based on Digital Signature Algorithm (DSA), RSA, or other suitable algorithm. For example, Elliptic Curve Digital Signature Algorithm (ECDSA) may be utilized. In one particular example, ECDSA with P521 is utilized for It producing and verifying signatures; if ECC technology is not available, RSA 3072 may be utilized. Fresko, para [0081])
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bitran in view of Fresko. One would be motivated to do so, to enhance the security and the privacy of the system. 

As per claim 18, Bitran and Fresko teach the method of claim 13. Bitran does not explicitly teach obtaining a plurality of public keys associated with a plurality of publishers. 
However, Bitran teaches obtaining a plurality of public keys associated with a plurality of publishers (Application server 690 may also store in its database 692 a digital certificate of the service provider. The digital certificate has a public key corresponding to the service provider. The digital certificate (public key) may be viewed as being associated with a group of subscribers or mobile devices. Note that application server 690 may in fact store a plurality of digital certificates/public keys associated with different service providers. Fresko, para [0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bitran in view of Fresko. One would be motivated to do so, to enhance the security and the privacy of the system. 

As per claim 19, Bitran and Fresko teach the method of claim 18. Bitran does not explicitly teach wherein the public keys are obtained using a non-secure channel or network connection.
However, Fresko teaches wherein the public keys are obtained using a non-secure channel or network connection (The public key may be identified from the user's digital certificate which is obtained from certificate authority 612 via the network (which is public network). Fresko, para [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bitran in view of Fresko. One would be motivated to do so, to enhance the security and the privacy of the system. 

As per claim 20, Bitran and Fresko teach the method of claim 13 wherein executing a signature verification method comprises executing a signature verification method on a first portion of the first ad request without executing a signature verification method on a second portion of the first ad request (The ad itself (including the Uniform Resource Locator ("URL") of the landing page) is fixed at the time of certification, since hash 418 in certificate 416 ensures that verification of the certificate would fail if the URL (or any other content included in the ad itself) were to change after the certificate issues. (In this way, any change to the URL itself that occurs after the ad is certified would effectively necessitate re-certification of the ad so that a new digital signature could be calculated [verification is done on URL which is part of the ad request]. Bitran, para [0035]).

As per claim 21, Bitran and Fresko teach the method of claim 13, further comprising: 
receiving a second signed ad request (A content provider may put an ad control into content, where the ad control retrieves and renders an ad while the user is using the content. The ad is digitally signed. Bitran, para [0004]) (a certificate for the ad is issued, and the certified is signed. The certified and signature may be created by the entity that operates the ad service, or may be created by a third-party entity that has been recognized to work with the ad service's ad control. Bitran, para [0018]) (an ad is received. The ad may be received by a service that runs an advertisement engine, or by a third-party advertisement certifier. Bitran, para [0033]), the second signed ad request including a second request for a second advertisement to be placed on a second ad space within a second piece of content (the web page served by the web site contains a location in which advertising content may be rendered. Bitran, para [0015]) (the various components of the ad (e.g., video, audio, scripts, etc.)[…] the landing page of the ad may be verified for safety--e.g., by verifying that the landing page pointed to by the ad does not contain malware. Bitran, para [0033]) and a second digital signature (The ad is digitally signed. Bitran, para [0004]) (signature associated with ad 110. Bitran, para [0026])
executing a signature verification method and determining if the second digital signature matches the second ad request (The ad 110 is received by ad control 202's verification component 206. Verification component 206 may verify ad 110 by verifying the certificate and signature associated with ad 110. Bitran, para [0026])(verify the certificate of the ad. At 310, a determination may be made as to whether the ad's certificate is on the current CRL. At 312, a determination may be made as to whether the ad's certificate is expired. At 314, the signature on the certificate may be verified. The result of these checks determines whether the ad is acceptable to render. Bitran, para [0031]);
Bitran teaches verifying digital signatures of ad received from publishers and provider. But, does not explicitly teach and a second digital signature generated using a second private key associated with a second publisher of the second piece of web content; identifying a second public key associated with the second publisher; executing a signature verification method by applying the second public key to the second ad request and determining if the second digital signature matches the second ad request; and responsive to determining that the second digital signature does not match the second ad request, at least one of: refraining from placing any bid for the second ad request; refraining from determining any bid price for an ad impression associated with the second ad request; or generating an error message associated with unsuccessfully verifying the second ad request, which are well known in the art, and same repeated steps of independent claim 1.
However, Fresko teaches a second digital signature generated using a second private key associated with a second publisher of the second piece of web content (When an authorized mobile device requests a token from token server 695, token server 695 generates a token and digitally signs the token with use of the private key. Fresko, para [0070]); 
identifying a second public key associated with the second publisher (The digital certificate has a public key corresponding to the service provider. Fresko, para [0064]) (application server 690 attempts to verify the digital signature with a public key corresponding to the service provider (which may be obtained from certificate authority. Fresko, para [0080]) (The public key may be identified from the user's digital certificate which is obtained from certificate authority 612 via the network. Fresko, para [0095]); 
executing a signature verification method by applying the second public key to the second ad request and determining if the second digital signature matches (application server 690 is able to verify the digital signature of the token with use of the public key corresponding to the data service provider. Fresko, para [0070]) (The token validation at application server 690 includes at least a verification step for verifying the digital signature of the token with a public key corresponding to the service provider. Fresko, para [0072]); and 
responsive to determining that the second digital signature does not match the second ad request, at least one of: refraining from placing any bid for the second ad request; refraining from determining any bid price for an ad impression associated with the second ad request; or generating an error message associated with unsuccessfully verifying the second ad request (if validation/verification is successful; otherwise, application server 690 denies access to the e-commerce transaction service. […]. An error message or redirection message may be produced in the display in response. Fresko, para [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bitran to verify the digital signature of the received sign ad request using a public key of the publisher as taught by Fresko. One would be motivated to do so, to verify that the received certificate is valid and coming from a trusted source such as a trusted provider or publisher. (Fresko, para [0070]).

As per claim 22, Bitran and Fresko teach the method of claim 13 wherein the first signed ad request comprises a Uniform Resource Location (URL), and wherein executing the signature verification method comprises applying the signature verification method to at least a portion of the URL (The ad itself (including the Uniform Resource Locator ("URL") of the landing page) is fixed at the time of certification, since hash 418 in certificate 416 ensures that verification of the certificate would fail if the URL (or any other content included in the ad itself) were to change after the certificate issues. (In this way, any change to the URL itself that occurs after the ad is certified would effectively necessitate re-certification of the ad so that a new digital signature could be calculated.). Bitran, para [0035]).

As per claim 24, Bitran and Fresko teach the method of claim 13. Bitran does not explicitly teach wherein verifying that the first signed ad request is associated with the first publisher is responsive to determining a timestamp included in the first signed ad request is within a particular time window from a current time.
However, Fresko teaches wherein verifying that the first signed ad request is associated with the first publisher is responsive to determining a timestamp included in the first signed ad request is within a particular time window from a current time (The token may include information such as a sequence number for uniquely identifying the token, an identification of mobile device 624 (e.g. its PIN), and a timestamp of the current date and/or time. The token is also digitally signed by token server 695 with use of the private key of the service provider. Fresko, para [0076]) (application server 690 may identify whether an expiry date/time of the cookie has expired. If the expiry date/time has not yet expired, then the verification is successful; otherwise the verification fails. Fresko, para [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bitran to verify the digital signature of the received sign ad request using a public key of the publisher as taught by Fresko. One would be motivated to do so, to enhance the security of the system by making sure that the digital signature is not expired. (Fresko, para [0095]).

As per claim 25, Bitran and Fresko teach the method of claim 13 wherein executing the signature verification method by applying the first public key to the first ad request to determine if the first digital signature matches the first ad request is performed by a device executing one or more software modules associated with an ad exchange (Ad provider 208 may have a front door 212 that receives ad request 210, and that provides the requested ads. Front door 212 may contact an ad exchange 214, which obtains ads from several ads servers 216, 218, and 220. For example, ad servers 216-220 may be operated by various different organizations that accept ads from publishers for placement, and ad exchange may obtain ads from these servers in order to serve ads in response to requests. Bitran, para [0025] and Fig. 2) (Once verification component 206 has determined that the certificate associated with ad 110 is not on CRL 224 and is not expired, that the signature in the certificate validates, and that the advertiser has not been blacklisted, and that the certification authority's ability to issue certificates has not been revoked, verification component indicates to ad control 202 that the ad is safe to render. Ad control 202 then renders the ad. If the ad is not deemed to be safe to render, then ad control 202 may request another ad from ad provider 208, which it may then verify again in the manner described above. It is noted that FIG. 2 shows front door 212 and ad exchange 214 being part of ad provider 208, but front door 212 and/or ad exchange 214 could be separate from ad provider 208. Bitran, para [0027]).

As per claim 28, Bitran and Fresko teach the method of claim 13 wherein first ad space is an ad space for an audio stream or a video stream (the various components in the ad (videos, images, scripts, etc.). Bitran, para [0018]).

As per claim 29, Bitran and Fresko teach the method of claim 13 wherein the first ad space is an ad space for a still image, an animated image, a video, or an audio track (the various components in the ad (videos, images, scripts, etc.). Bitran, para [0018]).

Claim(s) 14-16, 23, 26-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. US 2014/0180835 A1 (hereinafter “Bitran”) in view of Fresko et al. US 201080223471 A1 (hereinafter “Fresko”) and further in view of Ringdahl US 2014/0136344 A1.

As per claims 14 and 32, Bitran and Fresko teach the method of claims 13 and 31. Bitran does not explicitly teach the method further comprising: responsive at least to verifying that the first ad request is associated with the first publisher, placing a first bid for the first ad request.
However, Ringdahl teaches responsive at least to verifying that the first ad request is associated with the first publisher, placing a first bid for the first ad request (The exchange 130 may use the key to verify that the self-monitoring ad tag is valid and not an attempt to hack the RTB platform or place false ad space for sale. In one embodiment, this verification involves checking the key against database records that correlate unique keys to particular content locations on the Internet (e.g., a URL or IP address). A similar verification process may also be provided for dynamically-placed self-monitoring ad tags 138 in one embodiment. For example, a key may be stored in a database in association with an ad space identifier. When the exchange 130 is contacted to sell the ad space associated with the ad space identifier, the stored key may be checked against the provided key. This process may also incorporate known public and private key methodologies. Ringdahl, para [0094]) (a server (e.g., an exchange server) receives a request for a first bid on ad space being sold by an entity holding a first real-time auction (e.g., a programmatic SSP auction. The ad space that is for sale may be located within content, such as a webpage, being delivered over the Internet to a user computing device that is located remotely relative to the server. Ringdahl, para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bitran in view of Ringdahl. One would be motivated to do so, to securely buy and sell ad spaces.

As per claim 15, Bitran, Fresko and Ringdahl teach the method of claim 14. Bitran does not explicitly teach wherein placing the first bid for the first ad request is executed by one or more devices associated with a Demand Side Platform (DSP).
However, Ringdahl teaches wherein placing the first bid for the first ad request is executed by one or more devices associated with a Demand Side Platform (DSP) (buyers of the ad space use a Demand Side Platform (DSP), such as a trading desk. Ringdahl, para [0005] Fig. 1B elements 140 and 142).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bitran in view of Ringdahl. One would be motivated to do so, to enhance the flexibility of the system. 

As per claim 16, Bitran, Fresko and Ringdahl method of claim 14. Bitran does not explicitly teach wherein placing the first bid for the first ad request is executed by one or more devices associated with an advertiser.
However, Ringdahl teaches wherein placing the first bid for the first ad request is executed by one or more devices associated with an advertiser (each DSP places a bid on the ad impression (based on the advertisers associated with that DSP). The highest bidding advertiser is determined by the exchange. Ringdahl, para [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bitran in view of Ringdahl. One would be motivated to do so, to enhance the flexibility of the system.

As per claim 23, Bitran and Fresko teach the method of claim 13. Bitran does not explicitly teach wherein receiving the first signed ad request comprises receiving the first signed ad request from an upstream entity involved in real-time transactions for sale of ad impressions.
However, Ringdahl teaches wherein receiving the first signed ad request comprises receiving the first signed ad request from an upstream entity involved in real-time transactions for sale of ad impressions (The exchange server supporting real-time-bidding (RTB) then begins an auction with multiple Demand Side Platforms (DSPs) and even other exchanges to determine which advertiser gets to serve the ad. Ringdahl, para [0006]) (Upon receiving the bid request, the server may hold its own real-time auction (i.e., a second auction) for determining a bid to place in the first (e.g., SSP) auction (which in turn determines who purchases the ad space). During the second real-time auction, a processor associated with the server may perform steps to solicit bids on the ad space from multiple demand-side entities. Ringdahl, para [0013])( the self-bid decision is made based on a comparison of past success to CPMs (each CPM equaling 1,000 ad space impressions). Ringdahl, para [0084])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bitran in view of Ringdahl. One would be motivated to do so, to autonomously and programmatically solicit bids from one or more such advertising entities in real time. (Ringdahl, para [0073])

As per claim 26, Bitran and Fresko teach the method of claim 13. Bitran does not explicitly teach wherein executing the signature verification method by applying the first public key to the first ad request to determine if the first digital signature matches the first ad request is performed by a device executing one or more software modules associated with a Demand Side Platform (DSP).
However, Ringdahl teaches wherein executing the signature verification method by applying the first public key to the first ad request to determine if the first digital signature matches the first ad request is performed by a device executing one or more software modules associated with a Demand Side Platform (DSP) (a particular ad purchasing entity (e.g., DSP) may specify a particular verification entity to validate its viewable ad purchases through the exchange 130, and this association may be stored in a database accessible to the exchange 130 so that the exchange may retrieve a link to code for the third embedded tag 454 based on the purchaser of the ad space. Ringdahl, para [0185])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bitran in view of Ringdahl. One would be motivated to do so, to enhance the security of the system.

As per claim 27, Bitran and Fresko teach the method of claim 13. Bitran does not explicitly teach wherein the first signed ad request is generated in response to a loading of the first piece of content, and a first set of code of the first piece of content indicates a presence of the first ad space. 
However, Ringdahl teaches wherein the first signed ad request is generated in response to a loading of the first piece of content, and a first set of code of the first piece of content indicates a presence of the first ad space (The computing device 112 executes the hard-coded ad tag and contacts the SSP 120, which, upon receiving the request, then attempts to sell the ad space to an advertising entity as the page is loading on the user's computing device. Ringdahl, para [0069])(ad space flows from left to right, from where it is available within content to where it is purchased by the exchange 130 or a DSP 140 or 142. SSP 120 (a supply-side platform) may be an online publisher responsible for selling ad space. This ad space appears within content (e.g., a webpage) that is delivered over a network, such as the Internet. The servers of SSP 120, exchange 130, and DSPs 140 and 142 may communicate with each other over that network or a different network. DSPs 140 and 142 (i.e., demand-side platforms) are technology platforms that allow buyers of advertising to manage bids and purchases of advertisements sold by SSPs and ad exchanges. Ringdahl, para [0064]) (the exchange 130 may receive a request for a bid on available ad space (i.e., supply). The request may be submitted by a publisher, such as an SSP, publishing desk, or a particular website in one embodiment. Upon receiving the request, the exchange 130 may validate the supply through methods described herein. Ringdahl, para [0204][0301]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bitran in view of Ringdahl. One would be motivated to do so, to enhance the security and the flexibility of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Ting et al. US 2010/0131359 A1 directed to system for securing invocations for serving advertisements and instrumentation in online advertising.
B. Levine et al. US 2009/0144146 A1 directed to systems for tracking electronic commerce transactions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492